Exhibit 10.1

 
EXCHANGE AGREEMENT


This Exchange Agreement (this “Agreement”) is entered into as of May 28, 2009,
by and among SkyPeople Fruit Juice, Inc., a Florida corporation (the “Company”),
Barron Partners L.P., a Delaware limited partnership (“Barron”) and Eos Holdings
LLC, a Delaware limited liability company (“Eos” and together with Barron, the
“Investors”).  Each of the parties named in the foregoing sentence is sometimes
referred to herein individually as a “Party” and collectively with all of the
other parties named in the foregoing sentence as the “Parties.”


PRELIMINARY STATEMENTS


A. On February 25, 2008, the Company entered into a Series B Convertible
Preferred Stock Purchase Agreement (the “Stock Purchase Agreement”) with the
Investors pursuant to which the Company issued to the Investors (i) 2,833,333
shares of a newly designated Series B Convertible Preferred Stock of the
Company, par value $0.001 per share (“Series B Stock”) and (ii) warrants to
purchase an aggregate of 7,000,000 shares of the Company’s Common Stock (the
“February 2008 Warrants”), in consideration for a cash payment to the Company in
the aggregate amount of $3,400,000 (the “Purchase Price”). The February 2008
Warrants are currently immediately exercisable at a price of $3.00 per share at
any time until February 24, 2013. Under the Stock Purchase Agreement, the
Company also deposited 2,000,000 shares of Series B Stock into an escrow account
which is being held by an escrow agent as make good shares in the event the
Company’s consolidated pre-tax income and pre-tax income per share, on a
fully-diluted basis, for the years ended December 31, 2007, 2008 or 2009, are
less than certain target numbers set forth in the Stock Purchase Agreement.


B.  In connection with the Stock Purchase Agreement, on February 26, 2008, the
Company entered into a Registration Rights Agreement with the Investors (the
“Registration Rights Agreement”), pursuant to which the Company agreed to
prepare and file one or more registration statements to register for resale the
shares of the Common Stock of the Company issuable upon conversion of the Series
B Stock and upon exercise of the February 2008 Warrants.


C.  Under the terms of the Registration Rights Agreement the Company was
required, among other things, to:


            (1)  prepare and file with the Securities and Exchange Commission
(the “SEC”) prior to March 26, 2008 an initial registration statement covering
the resale of the shares of the Common Stock of the Company issuable upon
conversion of the Series B Stock and upon exercise of the February 2008 Warrants
issued to the Investors under the Stock Purchase Agreement; and


            (2) use its commercially reasonable best efforts to have an
initial  registration statement declared effective by the SEC within 120 days
following the filing date.

 
D.   The Company filed with the SEC the initial registration statement on March
26, 2008. Therefore, the Company was required to have the registration statement
declared effective by the SEC by July 24, 2008 (within 120 days after the
initial filing date of March 26, 2008). The registration statement was declared
effective by the SEC on February 5, 2009. Therefore, an aggregate of $255,605 in
liquidated damages is due to the Investors pursuant to the Registration Rights
Agreement.

 
-1-

--------------------------------------------------------------------------------

 


E. Subject to the terms and conditions of this Agreement, the Parties desire
that the Company issue to the Investors a reduced number of new warrants (the
“New Warrants”) to purchase the Company’s Common Stock (New Warrants to purchase
an aggregate of 5,500,000 shares at an exercise price of $1.70 per share and New
Warrants to purchase an aggregate of 1,000,000 shares at an exercise price of
$1.70 per share (with the exercise price of such 1,000,000 New Warrants only to
increase to $3.00 per share if such New Warrants shall remain unexercised on the
later of (y) 120 days after the date of issuance of such warrants or (z) 30 days
after the Securities and Exchange Commission declares effective a registration
statement covering the resale of the shares of the Company’s Common Stock
issuable upon exercise of such warrants (such later date is hereinafter referred
to as the “Warrant Exercise Price Increase Date”)) in consideration for (i) the
delivery by the Investors to the Company for cancellation of all of the February
2008 Warrants, (ii) the release of  the Company by the Investors of all
liability for damages, including any and all liquidated damages, penalties and
interest thereon, relating to any breach or breaches of any obligation of the
Company under the Registration Rights Agreement from the date of execution of
such agreement through the date of such release and (iii) the waiver by  the
Investors of any right to receive any Make Good Escrow Stock solely as a result
of, and to the extent that, such Make Good Escrow Stock would be deliverable to
the Investors because Pre-Tax Income Per Share for the Company’s fiscal year
ending December 31, 2009 (for purposes of determining whether the Company has
achieved its Target Number for such fiscal year) is reduced as a result of any
reduction in net income available to common stockholders for such fiscal year
and/or an increase in the weighted average number of shares of Common Stock
outstanding during the period due to the issuance and delivery to the Investors
of New Warrants in exchange for the February 2008 Warrants.


NOW, THEREFORE, in consideration of the foregoing and the mutual promises and
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties, intending
to be legally bound, hereby agree as follows:
 
           1.           Simultaneously with the execution of this Agreement:


(a)  Barron shall deliver to the Company for cancellation the original signed
certificate evidencing February 2008 Warrants to purchase an aggregate of
6,794,118 shares of Common Stock and Eos shall deliver to the Company the
original signed certificate evidencing February 2008 Warrants to purchase an
aggregate of 205,882 shares of Common Stock, together, in each case with a
signed Assignment of the Warrants to the Company in the form attached hereto as
Exhibit A (the “Warrant Assignment”).
 
(b) Each of the Investors shall sign and deliver to the Company a Release and
Waiver in the form attached hereto as Exhibit B (the “Release and Waiver”).

 
-2-

--------------------------------------------------------------------------------

 


(c)  The Company shall sign and deliver to (i) Barron, (A) a certificate for New
Warrants to purchase an aggregate of 5,338,236 shares of the Company’s Common
Stock at an exercise price of $1.70 per share and (B) a certificate for New
Warrants to purchase an aggregate of 970,588 shares of the Company’s Common
Stock at an exercise price of $1.70 per share (such exercise price (but not the
exercise price of the New Warrants referred to in Section 1(c)(i)(A)) to
increase to $3.00 per share if such New Warrants shall remain unexercised on the
Warrant Exercise Price Increase Date) registered in the name of Barron, which
certificates shall be in the forms attached hereto as Exhibits C-1 and C-2,
respectively,  and (ii) Eos, (A) a certificate for New Warrants to purchase an
aggregate of 161,764 shares of the Company’s Common Stock at an exercise price
of $1.70 per share and (B) a certificate for New Warrants to purchase an
aggregate of 29,412 shares of the Company’s Common Stock at an exercise price of
$1.70 per share (such exercise price to increase to $3.00 per share if such New
Warrants shall remain unexercised on the Warrant Exercise Price Increase Date)
registered in the name of Eos, which certificates shall be in the form attached
hereto as Exhibit C-3 and C-4, respectively (each of the warrant certificates
referred to in this Section 1(c) is hereinafter referred to individually as a
“New Warrant Certificate” and such certificates are hereinafter referred to
collectively as the “New Warrant Certificates”). As an example of how the
exercise price of the New Warrants shall reset on the Warrant Exercise Price
Increase Date, if Barron has exercised New Warrants to purchase an aggregate of
3,000,000 shares of the Company’s Common Stock on or before the Warrant Exercise
Price Increase Date and has not transferred any New Warrants and no events occur
between the date of issuance of the New Warrants and the Warrant Exercise Price
Increase Date which would cause an anti-dilution adjustment in the exercise
price of the New Warrants, then on such date, Barron shall hold (y) New Warrants
to purchase 970,588 shares of the Company’s Common Stock at an exercise price of
$3.00 per share and (z) New Warrants to purchase an aggregate of 2,338,236
shares of the Company’s Common Stock at an exercise price of $1.70 per share.


2.           The Company shall file with the Securities and Exchange Commission
(the “SEC”) a new Registration Statement on Form S-1 (the “Registration
Statement”) and use its reasonable commercial efforts to facilitate the
effectiveness of the Registration Statement. The prospectus contained in the
Registration Statement shall cover all of the shares of the Common Stock of the
Company issuable upon exercise of all of the New Warrants (the “New Warrant
Shares”).


3.           Before or at the closing of the sale of New Warrant Shares pursuant
to the Registration Statement, the Investors shall exercise such of the New
Warrants it desires to exercise by delivery of a signed notice of exercise in
form and substance satisfactory to the Company.


              4.           No Third Party Beneficiaries.  This Agreement shall
not confer any rights or remedies upon any person other than the Parties and
their respective successors and permitted assigns.
 
5           Entire Agreement.  This Agreement  constitutes the entire agreement
among the Parties and supersedes any prior understandings, agreements, or
representations by or among the Parties, written or oral, to the extent they
related in any way to the subject matter hereof.


6.           Succession and Assignment.  This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns.  No Party may assign either this Agreement or
any of his or its rights, interests, or obligations hereunder without the prior
written approval of the other Parties.
 
7.           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.

 
-3-

--------------------------------------------------------------------------------

 
 
8.           Headings.  The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
9.           Notices.  All notices, consents, waivers and other communications
under this Agreement must be in writing and will be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment, or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the individual (by name or title) designated
below (or to such other address, facsimile number, e-mail address or individual
as a party may designate by notice to the other parties):
 
If to the Company:


SkyPeople Fruit Juice, Inc.
16F, National Development Bank Tower
No. 2, Gaoxin 1st. Road, Xi’an, PRC


With a copy (which shall not constitute notice) to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention:  Darren L. Ofsink
Telephone No.: (212) 371-8008
Facsimile No.:  (212) 688-7273
E-mail: dofsink@golawintl.com


If to Barron:


Barron Partners L.P.
c/o Barron Capital Advisors, LLC
730 Fifth Avenue, 25th Floor
New York, New York 10019
Attn: Andrew Barron Worden
E-mail: abw@barronpartners.com and onf@barronpartners.com
Fax: (212) 359-0222


If to Eos:


Eos Holdings LLC:
2560 Highvale Dr
Las Vegas, NV 89134
Attn: Jon R. Carnes
E-mail: jcarnes@eosfunds.com
 
 
-4-

--------------------------------------------------------------------------------

 



             10.            Controlling Law; Venue. This Agreement shall be
governed by and construed in accordance with the laws of the State of New York
without regard to choice of law provisions, statutes, regulations or principles
of this or any other jurisdiction.  Each Party hereby irrevocably submits to the
exclusive jurisdiction (including personal jurisdiction) of the state and
federal courts of the State of New York for any action, suit or proceeding
arising in connection with this Agreement, and agrees that any such action suit
or proceeding shall be brought only in such court (and waives any objection
based on forum non conveniens or any other jurisdiction to venue
therein).  Process in any Proceeding under this Agreement may be served on any
Party anywhere in the world.  
 
11.            Amendments and Waivers.  No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by the
Parties.  No waiver by any Party of any default, misrepresentation, or breach of
warranty or covenant hereunder, whether intentional or not, shall be deemed to
extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.
 
12.            Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  Furthermore, in lieu of such invalid or
unenforceable provision, there shall be added automatically as part of this
Agreement a provision as similar in terms to such invalid or unenforceable
provision as may be possible and be legal, valid and enforceable.
 
13.            Expenses.  Each Party shall bear all costs and expenses incurred
by it in connection with the Agreement and the transactions contemplated
hereby.  
 
              14.            Construction.  The Parties have participated
jointly in the negotiation and drafting of this Agreement.  In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the Parties and no presumption or burden
of proof shall arise favoring or disfavoring any Party by virtue of the
authorship of any of the provisions of this Agreement.  Any reference to any
federal, state, local, or foreign statute or law shall be deemed also to refer
to all rules and regulations promulgated thereunder, unless the context requires
otherwise.  The word “including” shall mean including without limitation.  The
Parties intend that each representation, warranty, and covenant contained herein
shall have independent significance.  If any Party has breached any
representation, warranty, or covenant contained herein in any respect, the fact
that there exists another representation, warranty, or covenant relating to the
same subject matter (regardless of the relative levels of specificity) which the
Party has not breached shall not detract from or mitigate the fact that the
Party is in breach of the first representation, warranty, or covenant.
 
              15.            Incorporation of Exhibits.  The Exhibits identified
in this Agreement are incorporated herein by reference and made a part hereof.

 


(Remainder of page intentionally left blank)


 
-5-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Parties have executed and delivered this Agreement as of
the date first set forth above.



 
SKYPEOPLE FRUIT JUICE, INC.
 
By:  /s/ Yongke Xue
Name:  Yongke Xue                                           
Title:   Chief Executive Officer
 
 
BARRON PARTNERS L.P.
 
By:  /s/ Andrew Barron Worden
Name:   Andrew Barron Worden
Title:   Managing Partner
 
 
EOS HOLDINGS, LLC
 
By:   /s Jon Carnes
Name:  Jon Carnes
Title:  President                             